Citation Nr: 0424187	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1942 to October 1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from August 1998 and December 1999 rating actions that denied 
service connection for a pulmonary disorder, claimed as a 
residual of asbestos exposure.  A Notice of Disagreement was 
received in February 2000, and a Statement of the Case (SOC) 
was issued in October 2000.  A Substantive Appeal was 
received in November 2000.

In July 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in March 
2003, reflecting the RO's continued denial of service 
connection for a pulmonary disorder, claimed as a residual of 
asbestos exposure.

In August 2004, a Deputy Vice-Chairman of the Board granted 
the appellant's motion to advance this case on the Board's 
docket pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the competent medical evidence 
establishes that the veteran does not currently have a 
respiratory disorder that is the result of alleged exposure 
to asbestos during his naval service.




CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, 
claimed as a residual of asbestos exposure, have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).
 
Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the August 1998 and December 1999 rating actions, the 
October 2000 SOC, the December 2000 RO letter, the August and 
November 2001 RO letters, the March 2003 SSOC, and the June 
2004 RO letter, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  After each, 
the veteran was afforded the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit 
information and evidence.  

Additionally, the Board notes that in the October 2000 SOC, 
the August and November 2001 RO letters, and the March 2003 
SSOC, the veteran was variously informed of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, an August 2001 RO letter specifically 
informed the appellant of the VCAA and its requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2003), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or 
substantially-complete application for VA benefits.  In the 
case now before the Board, documents strictly meeting the 
VCAA's notice requirements were not provided, nor could they 
have been provided, prior to the original 1998 and 1999 
rating actions on appeal that denied service connection, 
inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  As indicated above, in August 2001 the RO sent the 
veteran a letter explaining what was needed to substantiate a 
claim for service connection for a pulmonary disorder, 
claimed as a residual of asbestos exposure.  As a result of 
the Board's remand and subsequent RO development, many VA and 
private medical records from 2001 to 2004, including a 
comprehensive November 2002 VA respiratory examination 
report, have been associated with the claims file and 
considered in evaluating the veteran's appeal.  Moreover, 
after the Board and the RO specifically notified the veteran 
and his representative of the VCAA and its requirements in 
the July 2001 remand and August 2001 letter, respectively, 
the RO again adjudicated the claim in March 2003 (as 
reflected in the SSOC), and the veteran's representative 
responded with written argument in August 2004.   

Hence, the Board finds that any failure on the part of VA in 
not fulfilling all VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2003).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made comprehensive 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, as documented in the 
SOC, SSOC, and Board remand.  As noted above, the RO has 
obtained many VA and private medical records through 2004 and 
associated them with the claims file.  The veteran was 
afforded a comprehensive VA respiratory examination in 
November 2002.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for a pulmonary disorder, 
claimed as a residual of asbestos exposure, at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claim is ready to be 
considered on the merits.

II.	Background

The veteran's service records, including medical records, are 
completely negative for findings or diagnoses of any 
respiratory disorder, or any indication of exposure to 
asbestos.

Post service, April and November 1989 VA hospital records are 
completely negative for any indication of exposure to 
asbestos.  April 1989 chest X-rays were within normal limits.

After chest X-rays of the veteran in February 1997, R. Mezey, 
M.D.,  in March 1997 noted interstitial lung disease 
consistent with asbestos exposure/asbestos-related disease.  

On October 1997 evaluation of the veteran for asbestos-
related disease, Dr. Mezey noted the veteran's history of 
ship and shipyard exposure to various asbestos insulation 
materials on a regular basis while in U.S. naval service from 
1942 to 1945.  After examination, the doctor noted that the 
veteran had the following evidence for pulmonary asbestosis: 
a history of significant exposure to asbestos; a latency 
period of greater than 15 years between the time of exposure 
and the development of signs and symptoms of asbestos-related 
disease; physical examination revealing bibasilar crackles; 
pulmonary function tests demonstrating reduced vital 
capacity; and chest X-rays showing small irregular opacities 
with an ILO profusion rating of 1/0, s/t.

January 2001 chest X-rays of the veteran taken at the Pasco 
Regional Medical Center (PRMC) revealed  few granulomas 
within the lungs, which demonstrated some emphysema.  The 
impression was no acute cardiorespiratory disease.

In mid-April 2001, the veteran was hospitalized at the PRMC 
with complaints of shortness of breath.  Examination of the 
lungs showed some decreased breath sounds in both bases and a 
few crackles.  There was no dullness or wheezing.  Chest X-
rays revealed acute interstitial pulmonary edema and 
cardiomegaly; the impression was findings of congestive 
failure with acute interstitial pulmonary edema.  The 
diagnostic impressions included acute pulmonary edema, 
possible orthopnea, rule out cardiomyopathy, rule out acute 
myocardial infarction; and history of asbestosis, according 
to the veteran's wife.  

An April 2001 PRMC consultation report by A. Tun, M.D., 
indicated that the veteran had been admitted for the acute 
onset of respiratory distress, consistent with acute 
pulmonary edema.  He was noted to be a very poor historian 
and had problems with recent and remote memory.  His past 
medical history was reported to be significant for 
asbestosis.  Current pulmonary examination revealed bilateral 
basal rales.  The impressions included acute pulmonary edema 
of possible new onset, exact etiology unclear, rule out 
myocardial ischemia; reported history of asbestosis; and poor 
historian with problems with recent and remote memory.   

Pulmonary function tests taken in late April 2001 at the 
Tampa General Hospital revealed mild airflow obstruction.  It 
was discovered that the veteran had pulmonary edema and had 
suffered a myocardial infarction.  Cardiac catheterization 
revealed severe triple vessel coronary artery occlusive 
disease and severe left ventricular dysfunction.  During his 
hospital course, he underwent a quadruple aortocoronary 
bypass graft and insertion of a pacemaker for what was 
diagnosed as a status-post myocardial infarction, unstable 
angina, and left ventricular failure due to ischemic 
cardiomyopathy and pulmonary edema.

In early August 2001, the veteran underwent resection and 
grafting of an abdominal aortic aneurysm with an 
aortobifemoral bypass graft and repair of a bilateral iliac 
aneurysm at the Tampa General Hospital.

On follow-up evaluation in late August 2001, Dr. Tun noted 
that the veteran's congestive heart failure (CHF) remained 
compensated on current medication.  The lungs were clear.  
The impressions included recent abdominal aortic aneurysm 
repair with aortobifemoral bypass graft, including a 
bilateral iliac aneurysm; quadruple bypass surgery about 3 
month ago; and asbestos lungs.

In October 2001, the veteran was hospitalized at the PRMC for 
progressive CHF and acute pulmonary edema.  Left ventricular 
systolic function remained severely depressed several weeks 
after bypass surgery.  During his hospital course, he was 
evaluated regarding acute confusional states and chronic 
dementia.  The lungs were clear, without rales or rhonchi.  
The discharge diagnoses included progressive CHF, acute 
pulmonary edema; coronary artery disease with status post 
quadruple bypass surgery a few months ago; persistent, severe 
left ventricular dysfunction without evidence of recovery 
from the bypass; underlying cardiomyopathy, probably non-
ischemic; and dementia.

On November 2002 VA respiratory examination, the veteran gave 
a history of exposure to asbestos in naval service from 1942 
to 1945 while spraying insulation during construction work.  
He denied any further exposure to asbestos outside of that 
experienced in military service, and specifically denied 
post-service exposure to asbestos.  On current examination, 
the chest was clear to auscultation bilaterally.  Current 
chest X-rays showed no radiographic evidence of asbestosis.  
The examiner's review of the veteran's entire claims file 
included an April 2001 chest X-ray documenting CHF with 
pulmonary edema but no specific mention of any evidence of 
asbestosis.  He found no documentation in the claims file of 
any chest X-ray or computerized tomography (CT) scan that 
documented evidence of asbestosis. 

Early May 2004 VA chest X-rays revealed a stable chest and no 
definite radiographic evidence of acute cardiopulmonary 
disease.  Repeat X-rays in mid-May revealed no evidence of 
active disease or CHF.  Repeat X-rays in June showed no 
change from mid-May.  A chest CT scan revealed an irregular, 
non-specific spiculated mass in the left lower lobe, and 
other non-specific pleural parenchymal and nodular opacities.  
Subsequent evaluation indicated that the lung mass could not 
be biopsied.  A past medical history including coronary 
artery disease status post myocardial infarction and 4-vessel 
bypass grafting, CHF, Alzheimer's dementia, and asbestos 
exposure was noted.  On current examination, the chest was 
clear to auscultation bilaterally, and there were no wheezes 
or crackles.      

III.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that there is no statute specifically dealing 
addressing asbestos and service connection for asbestos-
related diseases, nor has VA promulgated any specific 
regulations for these types of cases.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-
1").  In addition, a recent opinion by the VA General 
Counsel discussed the provisions of M21-1 regarding asbestos 
claims and, in part, also concluded that medical nexus 
evidence was needed to establish a claim based on in-service 
asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, VA must analyze the veteran's claim 
for service connection for a pulmonary disorder, claimed as a 
residual of asbestos exposure, under the established 
administrative protocols using the following criteria.  See 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown,        10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the U.S. 
Court of Appeals for Veterans Claims indicated that the Board 
should have specifically referenced the DVB Circular and 
discussed the RO's compliance with the its claim-development 
procedures).  With these claims, the RO must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, develop whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information discussed above.  
M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 
1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

In this case, the veteran claims service connection for a 
pulmonary disorder that is a residual of asbestos exposure 
during his naval service.  However, the Board notes that 
there are no clinical findings of asbestosis, or even 
evidence of exposure to asbestos, during that period of 
service.  Significantly, there also is no competent and 
probative evidence that the veteran currently has a pulmonary 
disorder that is a residual of asbestos exposure in service.  

While the record contains several histories of exposure to 
asbestos in service related reported by the veteran and his 
wife, that history is not a reliable indicator of the 
veteran's actual, in-service asbestos exposure.  As indicated 
above, such assertion is not supported objectively, as the 
veteran's service records, including medical records, are 
completely negative for findings or diagnoses of any 
respiratory disorder and any indication of exposure to 
asbestos.  The Board also points out that the record contains 
medical findings that the veteran is a poor historian due to 
memory problems related to dementia.  Thus, the inaccurate 
history of exposure to asbestos in service may not serve as a 
reliable factual basis upon which a physician may diagnose 
interstitial lung disease consistent with asbestos 
exposure/asbestos-related disease, as Dr. Mezey did in 1997.  
The Board notes that as a medical opinion can be no better 
than the facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  
   
The only competent and persuasive evidence that addresses the 
question of whether the veteran currently suffers from a 
respiratory disorder that is related to exposure to asbestos 
in service is the opinion of the November 2002 VA examiner; 
that opinion squarely militates against the claim for service 
connection.  As noted above, the VA physician reviewed the 
veteran's entire claims and found no documentation therein of 
any chest X-ray or CT scan that documented evidence of 
asbestosis, including the current chest X-ray.  The Board 
finds the comprehensive 2002 VA respiratory examination 
report to be of great probative value and dispositive of the 
question of service connection, inasmuch as it was based on a 
thorough review of the entire claims file containing the 
veteran's documented service and post-service medical history 
and current examination of the veteran, and found no evidence 
that the veteran has or ever had exposure to asbestos or a 
respiratory disorder that was a result of such exposure.  The 
Board finds that this medical opinion constitutes the only 
persuasive medical opinion on the issue before the Board.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board notes that, in arriving at his opinion, the 2002 VA 
physician properly considered the factors contained in DVB 
Circular 21-88-8 and M21-1.  
Moreover, the Board is satisfied that the RO has complied 
with its claim-development procedures, and considered whether 
military records demonstrated evidence of asbestos exposure 
during service; developed whether there was pre-service 
and/or post-service occupational or other asbestos exposure; 
and determined whether there is a relationship between 
alleged asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information discussed above.  

The Board has considered the veteran's and his wife's 
assertions in connection with the claim on appeal.  However, 
as a layman without appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter-such as whether the veteran currently 
suffers from a respiratory disability that is a result of 
exposure to asbestos during his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).     

In the absence of medical evidence of any exposure to 
asbestos, or asbestosis itself, in service or post service, 
and in view of the competent and persuasive medical evidence 
indicating that the veteran does not currently suffer from 
any respiratory disorder that is a result of such alleged 
exposure, the Board finds that the claim for service 
connection for a pulmonary disorder, claimed as a residual of 
asbestos exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for a pulmonary disorder, claimed as a 
residual of asbestos exposure, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



